Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-19-2008

Selby v. Paterson
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4181




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Selby v. Paterson" (2008). 2008 Decisions. Paper 70.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/70


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 07-4181


                             CAPTAIN ANDREW SELBY,
                                            Appellant

                                            v.

                CITY OF PATERSON; CHIEF MICHAEL POSTERINO


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                            (D.C. Civil No. 07-cv-04206)
                District Judge: The Honorable Dennis M. Cavanaugh


                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 20, 2008


         Before: BARRY, CHAGARES, Circuit Judges, and RESTANI,* Judge

                          (Opinion Filed: December 19, 2008)


                                       OPINION




*
   Honorable Jane A. Restani, Chief Judge, United States Court of International Trade,
sitting by designation.
BARRY, Circuit Judge

       Captain Andrew Selby’s motion for a Temporary Restraining Order/Preliminary

Injunction to prevent defendants from proceeding with disciplinary action against him

was denied by order dated October 24, 2007 and entered on the docket the following day.

Notice of appeal from the denial was filed on October 29, 2007. By order dated October

30, 2007 and entered on the docket November 1, 2007, the District Court dismissed the

action as to all defendants without prejudice. No appeal was taken from the dismissal,

and the earlier appeal cannot be deemed premature within the meaning of Fed.R.App.P.

4(a)(2).

       There being no action pending in the District Court, the appeal from the denial of

the Temporary Restraining Order/Preliminary Injunction will be dismissed as moot.




                                            2